Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19,20,23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 depends from claim 19 and claim 20 depends from claim 20. Examiner presumes claim 19 should depend from claim 18 and claim 20 should depend from claim 19. 
Claims 23-26 each depend from canceled claim 22. Examiner presumes these claims should depend from claim 21. 
Claims are being examined as best understood.



Claim(s) 1, 12,13,15,18 21, 23 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spaile AU 2009203048.
In regard to claim 1, Spaile ‘048disclose a bottom rail for coupling to a covering of an architectural-structure covering, the bottom rail comprising: 
A longitudinal rod (21) including an outer surface and a longitudinal length.
A weight channel (20) for receiving said longitudinal rod (21) therein.
At least one puck (25) positioned within said weight channel (20).
Wherein, when in a first position, said at least one puck (25) is slidably positioned along an outer surface of said longitudinal rod (21) (Figure 8), said at least one puck (25) is slidably positioned along said longitudinal length of said longitudinal rod (21) and said longitudinal rod (21) is slidably positioned within said weight channel (20), and, when in a second position (Figure 9), said at least one puck (25) contacts said longitudinal rod to retain a position of said longitudinal rod within said weight channel (20).  

In regard to claims 12,13, 15 and 18 Spaile ‘048 disclose:
A bottom rail (1) for coupling to a covering (14) of an architectural-structure covering, said bottom rail comprising: a front wall (5, right), a rear wall (5, left) a base member (6), and a channel (unnumbered space) formed between said front (5, right) and rear (5, left) walls, said channel being sized and configured to receive a bottom edge (at 8) of the covering (14).
Said rear wall (5, left) being angle inward with respect to said front wall (5, right).
Said front wall (5, right) being angled inward with respect to said rear wall (5, left).
Said rear wall (5, left) extending from said base member (6) by a first distance X.
Said front wall (5, right) extending from said base member (6) by a second distance Y. 
Said first distance X being greater than said second distance Y.
Wherein said front wall (5, right) includes an inwardly extending front projection (13) and said rear wall (5, left) includes an inwardly extending rear projection (12). 
Said front projection (13) extends laterally inward from said front wall (5, right) by a greater distance than said rear projection (12) extends laterally inwards from said rear wall (5, left).
Said front (13) and rear (12) projections and said base member (6) defining a recess formed in said channel for receiving said bottom edge of the covering (14).  
Wherein said front projection (13) includes a top surface and a bottom surface, said top surface being inclined while said bottom surface is substantially straight.  (Figure 4) 
A longitudinal rod (21) including an outer surface and a longitudinal length.
A weight channel (20) for receiving said longitudinal rod (21) therein.
At least one puck (25) positioned within said weight channel (20).
Wherein, when in a first position, said at least one puck (25) is slidably positioned along an outer surface of said longitudinal rod (21) (Figure 8), said at least one puck (25) is slidably positioned along said longitudinal length of said longitudinal rod (21) and said longitudinal rod (21) is slidably positioned within said weight channel (20), and, when in a second position (Figure 9), said at least one puck (25) contacts said longitudinal rod to retain a position of said longitudinal rod within said weight channel (20).  
In regard to claims 21, 23 and 26, Spaile ‘048 disclose an architectural-structure covering comprising: 
A covering (14) moveable between an extended position and a retracted position.
A strip (8) coupled to a bottom edge of said covering (14), said bottom edge of said covering being wrapped about said strip (8).
A bottom rail (1) for receiving said strip (8) and said bottom edge of said covering (14) wrapped about said strip.
Said bottom rail (1) including: a front wall (5, right), a rear wall (5, left), and a channel (16) formed between said front and rear walls, said channel including a recess formed in said channel for receiving said strip (8) and said bottom edge of said covering wrapped about said strip.
Said rear wall (5, left) being angle inward with respect to said front wall (5, right).
Said front wall (5, right) being angled inward with respect to said rear wall (5, left).
Said rear wall (5, left) extending from said base member (6) by a first distance X.
Said front wall (5, right) extending from said base member (6) by a second distance Y. 
Said first distance X being greater than said second distance Y.
Wherein said front wall (5, right) includes an inwardly extending front projection (13) and said rear wall (5, left) includes an inwardly extending rear projection (12).
Said front projection (13) extends laterally inward from said front wall (5, right) by a greater distance than said rear projection (12) extends laterally inwards from said rear wall (5, left).
Wherein said bottom edge of said covering (14) is wrapped in a first direction about said strip (8) so that said wrapping initially starts towards said front wall (5, right). 
A longitudinal rod (21) including an outer surface and a longitudinal length.
A weight channel (20) for receiving said longitudinal rod (21) therein.
At least one puck (25) positioned within said weight channel (20).
Wherein, when in a first position, said at least one puck (25) is slidably positioned along an outer surface of said longitudinal rod (21) (Figure 8), said at least one puck (25) is slidably positioned along said longitudinal length of said longitudinal rod (21) and said longitudinal rod (21) is slidably positioned within .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spaile AU 2009203048 in view of Schwandt et al 2017/0234062.
In regard to claim 2, Spaile ‘048 fails to disclose: 
The puck include a cylindrical shape. 
Schwandt et al ‘062 discloses: 
The puck (210) includes a cylindrical shape (214).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Spaile ‘048 to include a cylindrical shape as taught by Schwandt et al ‘062 in order to allow for rotational receipt within the groove. 
Claims 3-11,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spaile AU 2009203048 in view of Lu Dong-Yuan TWM443762 
In regard to claims 3 and19  Spaile ‘048 discloses:
Wherein each of said at least one puck (25) includes a top surface, a bottom surface, and a side surface.
Spaile ‘048 fail to disclose:
Wherein each of said at least one puck includes a top surface, a bottom surface, and a side surface, one of said top and bottom surfaces including a first groove and a second groove formed therein. 
Lu Dong-Yuan ‘762
Wherein each of said at least one puck includes a top surface, a bottom surface, and a side surface, one of said top and bottom surfaces including a first groove and a second groove formed therein.  (as shown below)

    PNG
    media_image1.png
    356
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    230
    328
    media_image2.png
    Greyscale

Spaile ‘048 to include the grooves as taught by Lu Dong-Yuan ‘762 in order to further assist in locking the device in place when rotated. 
In regard to claims 4-11 and 20, Spaile ‘048 as modified by Lu Dong- Yuan ‘762 disclose:
Wherein said first groove (taught by Lu-Dong-Yuan) is transversely positioned with respect to said second groove.  (shown above in dashed lines)
Wherein said first groove has a depth D1, and said second groove has a depth D2, said depth D1 of said first groove is different than said depth D2 of said second groove.  (shown above)
When in said first position, said first groove is in contact with said outer surface of said longitudinal rod (21, Spaile ‘048), and, when in said second position, said second groove is in contact with said outer surface of said longitudinal rod.  
Wherein said top or bottom surface includes a plurality of peaks (413, Lu-Dong-Yuan) positioned between said first and second grooves.  
Wherein both of said top and bottom surfaces includes first and second grooves.  (bottom has grooves on each side of (43))
Wherein said first groove formed in said top surface is longitudinally aligned with said second groove formed in said bottom surface, and said second groove formed in said top surface is longitudinally aligned with said first groove formed in said bottom surface.  
Wherein said first groove formed in said top surface is positioned transverse with respect to said first groove formed in said bottom surface, and said second 
An opening (26, Spaile ‘048) formed in said side surface of each of said at least one puck, said opening being sized and configured to receive a tool tip for facilitating rotation of said at least one puck from said first position to said second position.  
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spaile AU 2009203048 in view of Colson et al 2018/0119485.
In regard to claim 24, Spaile ‘048 fail to disclose:
Wherein said covering includes a rear sheet and a front sheet extending from said rear sheet, a plurality of vanes extending between said front and rear sheets, and said strip/channel is coupled to a bottom edge of said rear sheet of said covering.  
Colson et al ‘485 disclose:
Wherein said covering includes a rear sheet (120) and a front sheet (118) extending from said rear sheet, a plurality of vanes (159) extending between said front and rear sheets, and the bar (110) is coupled to a bottom edge of said rear sheet of said covering.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Spaile ‘048 to make the covering have a front and rear sheet with vanes as taught by Colson et al ‘485 in order to provide a covering with multiple light transmittance properties.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection. Newly applied reference Spaile ‘048 teaches the puck slidably positioned along the length of the rod as is now claimed in claim 1, and the front and rear wall distances as claimed in claims 12 and 21.
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/JERRY E REDMAN/Primary Examiner, Art Unit 3634